NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-5229-18
                                                                    A-5707-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMIRE D. WILLIAMS,
a/k/a JAMERE WILLIAMS,
and JAH JAH,

          Defendant-Appellant.



STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TYSHON KELLY, a/k/a
TYSHON KELLEY,

          Defendant-Appellant.


                   Argued November 1, 2021 – Decided December 23, 2021
           Before Judges Accurso, Rose, and Enright.

           On appeal from the Superior Court of New Jersey, Law
           Division, Monmouth County, Indictment No. 17-07-
           0947.

           Kevin S. Finckenauer, Assistant Deputy Public
           Defender, argued the cause for appellant Jamire D.
           Williams (Joseph E. Krakora, Public Defender,
           attorney; Kevin S. Finckenauer, of counsel and on the
           briefs).

           Catherine J. Djang, Designated Counsel, argued the
           cause for appellant Tyshon Kelly (Joseph E. Krakora,
           Public Defender, attorney; Catherine J. Djang, on the
           briefs).

           Melinda Harrigan, Special Deputy Attorney
           General/Acting Assistant Prosecutor, argued the cause
           for respondent (Lori Linskey, Acting Monmouth
           County Prosecutor, attorney; Maura K. Tully, Special
           Deputy Attorney General/Acting Assistant Prosecutor,
           of counsel and on the briefs).

PER CURIAM

     These two appeals, calendared back-to-back and consolidated for

purposes of our opinion, arise from a single Monmouth County indictment

charging defendants Jamire D. Williams and Tyshon Kelly with second-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count one), and fourth-




                                                                       A-5229-18
                                     2
degree possession of a prohibited weapon, N.J.S.A. 2C:39-3(f) (count two).1

Williams also was charged in count three with fourth-degree resisting arrest,

N.J.S.A. 2C:29-2(a).

      The charges ensued from a motor vehicle stop by local police on a cold

winter evening in late December 2016.       Deal Police Officer Jeffrey Kless

stopped the car after a random license plate query revealed the driver's license

of the car's registered owner – a woman – was suspended. At the time of the

stop, only two men occupied the car: Williams, the driver; and Kelly, the front

seat passenger.

      Upon approaching the car, Kless smelled raw marijuana and called for

backup to confirm his suspicions. Officer Daniel Lokerson arrived with his

canine partner, who alerted for the presence of narcotics. Williams protested

the search; Kelly called the car's owner in an effort to have her respond. Body

cameras worn by the arresting officers captured their on-scene encounters with

defendants.



1
   In addition, both defendants were charged by complaint-summons with
unlawful possession of less than fifty grams of marijuana, N.J.S.A. 2C:35 -
10(a)(4). A disorderly persons offense at the time of their arrest, effective
February 22, 2021, this subsection has been decriminalized. After the jury was
dismissed, the trial judge found defendants not guilty of the charge.


                                                                          A-5229-18
                                       3
      The warrantless search of the car resulted in the seizure of a .22 semi-

automatic pistol, loaded and cocked with hollow point bullets; a small quantity

of marijuana; two ski masks; and a multitude of non-contraband items. Williams

ran from the scene but was stopped by the canine unit in a nearby stream.2 Kelly

was arrested without incident.

      Contending only that the motor vehicle stop was invalid, defendants

moved pretrial to suppress the evidence seized from the car. Following denial

of their motion, the matter was scheduled for trial before another judge.

Pertinent to this appeal, the trial judge denied defendants' motions in limine to:

redact Williams' statements that were recorded on the body camera video,

protesting the search; and sanction the State for failing to provide transcripts of

the body camera audio. Upon the State's representation that it would refrain

from moving the ski masks into evidence, the judge denied as moot defendants'

motion to bar the introduction of that evidence or any reference to it.

      During defendants' joint jury trial, the State presented the testimony of

five law enforcement witnesses and introduced in evidence partially redacted

audio-video recordings from the body cameras worn by Kless and Lokerson at


2
 Although most references in the record indicate the masks were found in the
car, on at least one occasion, Kelly's trial counsel advised the trial judge that one
ski mask was found along the path taken by Williams en route to the stream.
                                                                              A-5229-18
                                         4
the time of the incident.    After Kless mentioned the ski masks on direct

examination, the judge immediately issued a curative instruction and thereafter

denied defendants' motion for a mistrial. Defendants neither testified nor called

any witnesses.

      The jury convicted both defendants of unlawful possession of a weapon,

acquitted them of possessing a defaced weapon, and convicted Williams of

resisting arrest. After granting the State's motion for a mandatory extended

term, the trial judge sentenced Williams to a fifteen-year prison term with a

parole disqualifier of seven and one-half years pursuant to the Graves Act,

N.J.S.A. 2C:43-6(c), on the weapons charge and a concurrent prison sentence of

eighteen months for resisting arrest. The judge granted the State's motion for a

discretionary extended term and sentenced Kelly to the same prison term on

count one.

      On appeal, defendants challenge their convictions, raising the following

substantially similar points, which we renumber for the reader's convenience:

                                    POINT I

             BECAUSE OFFICERS COULD IMMEDIATELY
             RECOGNIZE THAT THE DRIVER OF THE CAR
             WAS NOT THE REGISTERED OWNER, IT WAS
             UNREASONABLE AND UNLAWFUL FOR POLICE
             TO SEIZE THE CAR AND ITS OCCUPANTS ON
             THE BASIS THAT THE REGISTERED OWNER

                                                                           A-5229-18
                                       5
           HAD           A        SUSPENDED LICENSE.
           ALTERNATIVELY, THE OFFICERS LACKED
           REASONABLE SUSPICION INDEPENDENT OF
           THE SUSPECTED MOTOR VEHICLE OFFENSE TO
           CONDUCT A CANINE SNIFF.
           [(Partially raised below)]

                                POINT II

           OFFICER KLESS'S REFERENCE TO THE
           EXCLUDED SKI MASKS IN CONJUNCTION WITH
           THE HANDGUN FOUND IN THE CAR WAS
           IRREPARABLY PREJUDICIAL, AND THE TRIAL
           COURT ERRED IN DENYING [DEFENDANTS']
           REQUEST FOR A MISTRIAL. MOREOVER, THE
           TRIAL COURT'S BARE-BONES CURATIVE
           INSTRUCTION WAS INADEQUATE, AND THE
           TRIAL COURT SHOULD HAVE GRANTED
           WILLIAMS'S APPLICATION FOR A MORE
           DETAILED INSTRUCTION.

                                POINT III

           THE TRIAL COURT COMMITTED PLAIN ERROR
           BY      CONTRADICTING      THE   BEYOND-A-
           REASONABLE-DOUBT          STANDARD    AND
           INSTRUCTING THAT THE JURORS COULD
           CONVICT        IF    THEY  INFERRED  THAT
           POSSESSION WAS "MORE PROBABLE THAN
           NOT." U.S. CONST. AMEND. XIV; N.J. CONST.
           ART. I, ¶ 1.
           [(Not raised below)]

     Williams separately seeks reversal of his convictions on two additional

grounds:



                                                                      A-5229-18
                                    6
                                  POINT IV

            THE NUMEROUS REFERENCES, OVER DEFENSE
            OBJECTION, TO . . . WILLIAMS'S REFUSAL TO
            CONSENT TO THE CAR SEARCH IS REVERSIBLE
            ERROR BECAUSE IT INVITED THE JURY TO
            INFER – AND BECAUSE THE PROSECUTOR
            AFFIRMATIVELY TOLD THE JURY TO INFER –
            CONSCIOUSNESS OF GUILT.
            [(Partially raised below)]

                                  POINT V

            THE TRIAL COURT ERRED IN HOLDING THAT
            THE STATE WAS NOT OBLIGATED TO PROVIDE
            TRANSCRIPTS OF THE BODYCAM FOOTAGE
            CONTAINING THE RECORDED STATEMENTS OF
            . . . WILLIAMS, HIS CO[-]DEFENDANT, AND
            TESTIFYING OFFICERS. BECAUSE THE STATE'S
            CASE RELIED ENTIRELY ON THE CONTENT OF
            THE FOOTAGE IN PROSECUTING . . . WILLIAMS,
            THIS ERROR WAS REVERSIBLY PREJUDICIAL.

      Alternatively, defendants raise separate points, claiming their sentences

are excessive. More particularly, Williams argues:

                                  POINT VI

            THE TRIAL COURT GAVE UNDUE WEIGHT TO
            THE SOCIAL PROBLEM OF GUNS GENERALLY
            IN GIVING DEFENDANT A FIFTEEN[-]YEAR
            SENTENCE    FOR    THE   CONSTRUCTIVE
            POSSESSION OF A HANDGUN.

      And Kelly raises the following point:



                                                                         A-5229-18
                                      7
                                   POINT VII

             THE DISCRETIONARY EXTENDED TERM FOR
             GUN POSSESSION – FIFTEEN YEARS WITH A
             SEVEN-YEAR    AND    SIX-MONTH PAROLE
             DISQUALIFIER – WAS EXCESSIVE.

      We are not persuaded by the arguments raised in points I through VI and,

therefore, affirm the convictions and Williams's sentence. We also are not

persuaded that the trial judge erred in the imposition of Kelly's sentence, but we

nevertheless remand his sentence for further consideration in light of the

Supreme Court's opinion in State v. Pierce, 188 N.J. 155 (2006).

                                        I.

      We commence our review with defendants' common arguments, raised in

points I through III.

      As they did before the motion judge, defendants maintain Kless lacked

reasonable suspicion to stop the vehicle and, as such, all evidence seized from

the car must be suppressed. For the first time on appeal, defendants argue that

even if the stop was valid, the canine sniff of the vehicle violated their

constitutional rights by improperly prolonging the stop. Defendants' contentions

are unavailing.

      During the August 16, 2018 suppression hearing, the State presented the

testimony of Kless and Lokerson and introduced into evidence their body

                                                                            A-5229-18
                                        8
camera videos from the incident.        Defendants did not testify or call any

witnesses; they moved a few photographs into evidence.

      Kless explained the events that led to the stop and seizure. On December

21, 2016, Kless was parked along the shoulder of Norwood Avenue in Deal in

his marked police vehicle, conducting random queries of passing cars by

entering their license plate characters into his onboard computer. Around 7:21

p.m., Kless's query of a gray Nissan revealed the driver's license of the registered

owner was suspended. The computer identified the owner as Willande Lavarin,

a twenty-eight-year-old woman, who was five feet, seven inches tall, and

weighed between 181 and 225 pounds.

      Kless pursued the Nissan, which was traveling about thirty-five miles per

hour, and appeared to run a red light at the intersection of Norwood and Brighton

Avenues.3 Because it was dark, Kless was unable to observe the Nissan's driver

while in pursuit. Kless activated his overhead emergency lights and the Nissan

pulled over just south of the intersection without incident.




3
  Because the motor vehicle recording later revealed Williams had not run the
red light, Kless voided the traffic summons he had issued for that violation.
During her closing argument, the prosecutor advised the motion judge that even
though the motor vehicle stop was not based on a red-light violation, "it [wa]s
something to consider in the totality of the circumstances."
                                                                              A-5229-18
                                         9
      Upon approaching the passenger's side of the Nissan, Kless introduced

himself, and Williams apologized for "trying to beat the light."         Williams

produced his driver's license and the car's registration, but defendants could not

locate a valid insurance card. Defendants called Lavarin, who indicated she

would respond with the insurance card.          Because Lavarin's license was

suspended, Kless told her not to drive. Kless believed he "detected the odor of

marijuana emanating from the vehicle," but he was unsure because his nose was

congested. Kless called a senior officer to the scene for a second opinion on the

marijuana odor. Defendants remained in the car while a warrant and criminal

history check of Williams revealed a narcotics and firearms record. "Within five

minutes," Lokerson arrived with his canine partner.

      Lokerson testified that upon approaching the Nissan, he did not detect the

odor of marijuana, but noticed multiple air fresheners throughout the car and a

metal spoon with white residue in the center console.         Williams appeared

"nervous; he was . . . shifting in his seat [and] . . . wasn't making eye contact."

Kelly "was staring straight ahead"; he was not interacting with Lokerson.

      Based upon these circumstances, police asked defendants to exit the

vehicle while Lokerson conducted a canine search of the exterior of the car. The

canine alerted for the presence of narcotics at both the driver's side window and


                                                                             A-5229-18
                                       10
passenger's side door. The ensuing canine sniff of the car's interior resulted in

a positive indication of narcotics under the front passenger seat. Police seized

a bag of marijuana from that area. Police later recovered the loaded handgun

under the driver's seat. Williams became increasingly agitated as the search was

conducted, protesting law enforcement's authority for proceeding with the

search in the owner's absence.

      Following summations, the motion judge reserved decision. On August

31, 2018, the judge issued a written opinion, squarely addressing the issues

raised in view of the governing law. Crediting the testimony of both officers,

the judge's detailed factual findings concerning the propriety of the stop were

supported by the record evidence.

      Citing this court's decision in State v. Pitcher, 379 N.J. Super. 308, 314

(App. Div. 2005), the judge correctly recognized "license plate checks followed

by motor vehicle stops based on reasonable suspicion that the driver's license is

suspended are constitutionally permissible."       Id. at 314.     Further, law

enforcement may conduct a license plate check randomly, "without any prior

reasonable suspicion of a violation of the motor vehicle laws." Id. at 314-15.

      In reaching his decision, the motion judge rejected defendants' argument

that "Kless should have confirmed the identity of the driver before effectuating


                                                                           A-5229-18
                                      11
a stop of the motor vehicle," finding their reliance on State v. Davis, 104 N.J.

490 (1986), misplaced. Noting Davis requires an officer to "use[] the least

intrusive investigative techniques reasonably available to verify or dispel his

suspicion in the shortest period of time reasonably possible," id. at 504, the

judge found our State's case law does not require an officer to verify the driver's

identity before effectuating a random stop pursuant to a license plate query.

      In any event, the motion judge found Kless lacked the opportunity to

ascertain the owner's identity prior to stopping the Nissan in view of the

circumstances presented. The judge elaborated:

            Officer Kless testified that when he ran the query of
            [the Nissan] on the evening of December 21, 2016, that
            it was dark outside and he was unable to observe who
            was driving the vehicle or even whether there was more
            than one occupant in the vehicle. Moreover, Officer
            Kless testified that his vehicle was positioned on the
            side of the road facing the same direction that [the
            Nissan] was traveling. [The Nissan], therefore, came
            up from behind Officer Kless' vehicle and he did not
            have the opportunity to view the driver of the vehicle.

Accordingly, the judge concluded the motor vehicle stop was valid.

      Noting defendants did not challenge the validity of the search, 4 the motion


4
  We glean from the record that law enforcement obtained a search warrant for
the Nissan's trunk after the handgun was recovered from the car's cabin .
Defendants have not asserted – before the motion judge or this court – that police


                                                                             A-5229-18
                                       12
judge nonetheless upheld the exterior and subsequent interior canine sniffs, and

the seizure of contraband. Relevant to defendants' belated claims on appeal,

having concluded the motor vehicle stop was valid, the judge found the canine

sniff was not a search "trigger[ing] constitutional protections" under State v.

Dunbar, 229 N.J. 521, 538 (2017), because the sniff did not prolong the traffic

stop "beyond the time required to complete the stop's mission," id. at 540.

Crediting Kless's testimony, the judge found Lokerson arrived on the scene five

minutes after the Nissan was stopped; referencing the time stamp on Kless's

body camera video, the judge further noted the canine sniff was then completed

within seven minutes. The judge found that "extremely brief period of time" did

not "unreasonably prolong the stop."

     Alternatively, the judge found that "even if the canine sniff could be

deemed to have prolonged the stop" police nonetheless established "reasonable

and articulable suspicion that narcotics were present to warrant continued

detention to conduct the sniff." That suspicion was supported by Lokerson's




lacked probable cause or exigent circumstances to search the car before the
warrant was issued. See State v. Witt, 223 N.J. 409, 447 (2015) (authorizing a
warrantless search of an automobile if: "police have probable cause to believe
that the vehicle contains contraband or evidence of an offense and the
circumstances giving rise to probable cause are unforeseeable and
spontaneous").
                                                                          A-5229-18
                                       13
observations upon approaching the Nissan: multiple air fresheners; a metal

spoon with white residue; and "Williams shifting nervously."         Lokerson's

observations, in view of his training and experience, suggested the presence of

narcotics in the car.

      On appeal, defendants reprise their argument that the stop was invalid

because Kless was unable to ascertain Lavarin was driving the Nissan before

conducting the stop.    In a new argument, not presented to the trial court,

defendants challenge the propriety of the canine sniff, asserting police

improperly prolonged the stop. More particularly, defendants now contend

because Kless immediately realized upon approaching the car that Lavarin was

not the operator, Kless improperly prolonged the stop by requesting Williams's

credentials, conducting a criminal background check, and requesting a second

opinion on his purported detection of the odor of marijuana. Finally, defendants

challenge the State's counter-argument that Kless's visual and olfactory

observations were made contemporaneously when he approached the Nissan. In

that context, defendants alternatively argue a remand is warranted because the

motion judge failed to make specific findings as to the sequencing of Kless's

observations upon approaching the Nissan.




                                                                          A-5229-18
                                      14
      Our review of a trial judge's decision on a motion to suppress evidence is

"highly deferential." State v. Gonzales, 227 N.J. 77, 101 (2016). We must

uphold a trial court's factual findings, "regardless of whether the evidence is live

testimony, a videotaped statement, or documentary evidence" if they are

supported by sufficient credible evidence in the record. State v. S.N., 231 N.J.

497, 514 (2018). We do so "because those findings are substantially influenced

by [an] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy." State v. Gamble, 218 N.J. 412,

424-25 (2014) (internal quotation marks omitted). "We owe no deference,

however, to conclusions of law made by trial courts in suppression decisions,

which we instead review de novo." State v. Sencion, 454 N.J. Super. 25, 31-32

(App. Div. 2018); see also Dunbar, 229 N.J. at 538.

      Having considered defendants' reprised contentions in view of the

applicable law and the motion record, we affirm the motor vehicle stop

substantially for the reasons stated by the motion judge. Because our review is

generally limited to matters "presented to the trial court," and thereby "preserved

for appellate review," Witt, 223 N.J. at 419, we decline to address defendants'




                                                                              A-5229-18
                                        15
belated contentions that the stop was unreasonably prolonged, and the ensuing

motor vehicle search was invalid. 5 We add the following comments.

     It is axiomatic that "[a]s a general rule, the decision to stop an automobile

is reasonable where the police have probable cause to believe that a traffic

violation has occurred." State v. Dickey, 152 N.J. 468, 475 (1998) (internal

quotation marks omitted).      A "brief traffic stop [also] is constitutionally

permissible under a less stringent standard." Pitcher, 379 N.J. Super. at 314. "A

police officer is justified in stopping a motor vehicle when he has an articulable

and reasonable suspicion that the driver has committed a motor vehicle offense."

Ibid. (internal quotation marks omitted). Reasonable suspicion also may arise

where a random license plate check reveals the registered owner's license is

suspended. See State v. Donis, 157 N.J. 44 (1998).




5
  We recognize defendants' assertions on appeal – that upon approaching the
Nissan and observing a female was not behind the wheel, Kless impermissibly
prolonged the stop by requesting Williams's credentials, running a background
check and calling Lokerson to confirm whether he too, detected the odor of
marijuana – may have been a close call. But those issues were not raised before
the motion judge and, as such, they were not preserved for our review. See Witt,
223 N.J. at 419. Accordingly, the State "was deprived of the opportunity to
establish a record that might have resolved the issue through a few questions to
[the o]fficer," ibid., during the suppression hearing. Indeed, at trial, Kless
clarified that "immediately, on [his] initial approach of the passenger side of the
vehicle [he] was met with an odor of raw marijuana emanating from the vehicle."
                                                                             A-5229-18
                                       16
     In Donis, our Supreme Court upheld the constitutionality of law

enforcement's utilization of a mobile data terminal to conduct a random query

of a license plate. Id. at 54-55. Although the officers subsequently "determined

through a 'match-up' that the drivers were the registered owners," the Court

nonetheless held the initial random query indicating their licenses were

suspended "itself gave rise to the reasonable suspicion that the vehicle was

driven in violation of the motor vehicle laws and was in itself sufficient to justify

a stop." Id. at 58. See also Pitcher, 379 N.J. Super. at 318 (recognizing a

"license suspension is simply factual information that leads to a suspicion of a

violation of the motor vehicle laws, i.e., one articulable fact").

     Relying on dicta in the United States Supreme Court's decision in Kansas

v. Glover, 589 U.S. ___, 140 S. Ct. 1183 (2020), defendants urge us to

"re[e]valuate" our Supreme Court's decision in Donis.6 Specifically, defendants

contend police should be required to obtain a "visual" of the driver after a

random license plate inquiry reveals the registered owner's license is suspended .

     Decided nearly two years after the motion judge rendered his decisi on in

the present case, the Court in Glover held that a stop based on a license plate


6
  Defendants also cite articles that were not presented to the motion judge. As
such, the material is inappropriate for consideration on appeal. See Zaman v.
Felton, 219 N.J. 199, 226-27 (2014).
                                                                               A-5229-18
                                        17
check revealing a registered owner's license is revoked is reasonable even when

the "officer lacks information negating an inference that the owner is the driver."

140 S. Ct. at 1186. Defendants in the present case, however, cite the concurring

opinions filed by Justices Kagan and Ginsberg, who would reach a different

result if the driver's registration had been suspended and not revoked, reasoning

"Kansas suspends licenses for matters having nothing to do with road safety,

such as failing to pay parking tickets, court fees, or child support." Id. at 1192.

Further, defendants cite Justice Sotomayor's dissent, disfavoring the majority

view, which "absolve[s] officers from any responsibility to investigate the

identity of a driver where feasible." Id. at 1196. (Emphasis added).

      Because we are bound by our Supreme Court precedent – and because it

is not clear Glover calls into question the validity of Donis – we decline

defendants' invitation to depart from the principles enunciated in Donis and its

progeny. Kless's random license plate query revealed Lavarin's driver's license

was suspended. Accordingly, "that information [wa]s sufficient to give rise to

a reasonable suspicion that the vehicle [wa]s being driven in violation of the

motor vehicle laws and to warrant a stop of the vehicle." Pitcher, 379 N.J. Super.

at 314-15. Further, as the motion judge found, it was not feasible for Kless "to

confirm the identity of the driver" on the dark December evening.


                                                                             A-5229-18
                                       18
      Given those circumstances, we discern no basis to disturb the motion

judge's conclusion that the stop was reasonable. The stop was reasonable under

the Court's decision in Donis, and its progeny.7

                                        II.

     In point II, defendants argue the trial judge erroneously failed to grant their

motion for a mistrial after Kless mentioned the ski masks on direct examination.

They further contend the judge's immediate curative instruction was insufficient.

We disagree.

      At issue is the following brief exchange after Kless explained he was

processing defendants on the drug charges at headquarters, while other officers

remained at the scene completing their search of the Nissan:

            PROSECUTOR: And what if anything did you learn
            about that search?


7
   Moreover, although the State only relied on the red light violation to support
its "totality of the circumstances" argument, there was ample evidence in the
record that at the time of the stop, Kless believed Williams had run a red light.
Indeed, Williams "apologized" to Kless, stating "he was trying to beat the light."
Believing a traffic violation had occurred, Kless's decision to stop the Nissan
also gave rise to reasonable suspicion to stop the car. Dickey, 152 at 475; see
also State v. Locurto, 157 N.J. 463, 470 (1999) (noting the State is not required
to prove that the motor vehicle violation occurred to meet the standard of
reasonable suspicion); State v. Williamson, 138 N.J. 302, 304 (1994)
(recognizing "the State need prove only that the police lawfully stopped the car,
not that it could convict the driver of the motor-vehicle offense").


                                                                              A-5229-18
                                       19
             KESS: That a further search revealed a handgun was
             recovered, as well as two ski masks.

             PROSECUTOR: And what did you . . .

             WILLIAMS'S COUNSEL: Objection Your Honor.

             THE COURT:          Yes.      Jury will disregard any
             reference in the officer's testimony to ski masks. Is that
             clear? It is not part of this record. Expunge it from
             your memory. It cannot be considered by you. Do you
             understand that?

      At the conclusion of Kless's testimony, defendants again moved for a

mistrial. Alternatively, (1) they sought an N.J.R.E. 104(a) hearing to determine

the cause of the State's noncompliance with the judge's order that barred any

mention of the ski masks; and (2) Williams moved for a more specific

instruction, advising the jurors "not to consider" the reference "when [they] don't

even know what [the ski masks] look like." The judge denied these applications

in their entirety.

      After the jury's verdict, defendants moved for a new trial, based partly on

Kless's reference to the ski masks, arguing they were entitled to relief pursuant

to our decision in State v. Herbert, 457 N.J. Super. 490 (App. Div. 2019). In

Herbert, we reversed the defendant's convictions for murder and weapons

offenses where the lead detective, in violation of a prior court ruling, referenced

the defendant's alleged gang membership and the presence of gangs in the area

                                                                             A-5229-18
                                        20
of the homicide. Id. at 512. Importantly, we determined the references to gang

membership impermissibly suggested to the jury that the defendant was "a bad

person with the propensity to commit crimes." Id. at 509.

      We further observed: "Each time the detective referred to gangs, the trial

came to an abrupt halt. The second time, when the detective called the defendant

a gang member, the jury gasped, according to defense counsel at sidebar." Id.

at 508-09. Under those particular circumstances, and because the curative

instruction was otherwise inaccurate, we concluded the instruction was

insufficient to alleviate the prejudice caused by the detective's remarks. Id. at

509-10.

      Denying defendants' motion for a new trial in the present matter, the trial

judge distinguished the facts in the present matter from those in Herbert. The

judge elaborated:

            While in Herbert there were multiple instances of
            improper      testimony      regarding    alleged    gang
            membership, here the ski masks located in the vehicle
            were mentioned only once in passing. Additionally,
            there is a more direct connection between gang
            membership and criminal activity than there is between
            the more attenuated connection between ski masks and
            criminal activity, as there is nothing inherently criminal
            or illegal about owning or possessing ski masks.

                  Based on the facts of the present case as well as
            the nature of the improper testimony presented, the

                                                                           A-5229-18
                                       21
             court found then, and finds now, that a curative
             instruction was sufficient to mitigate any potential
             prejudice caused by the improper testimony about ski
             masks. Again, the ski masks were mentioned only once
             in a fleeting reference, and the mention of the ski masks
             was not inherently or overly . . . prejudicial to warrant
             a new trial.

                   The court will assume that the jurors followed the
             curative instruction provided and that the instruction
             was sufficient to mitigate any potential prejudice.

      On appeal, defendants reprise their reliance on our decision in Herbert.

Again, defendants' argument is misplaced.

      Indeed, in Herbert, we did not overrule well-established principles

enunciated by our Supreme Court.               When inadmissible testimony is

inadvertently admitted in evidence at trial, the decision to give a curative

instruction or grant the "more severe response of a mistrial" is "peculiarly within

the competence of the trial judge, who has the feel of the case and is best

equipped to gauge the effect of a prejudicial comment on the jury in the overall

setting." State v. Winter, 96 N.J. 640, 646-47 (1984). "Even in the context of a

constitutional error, a curative instruction will not be deemed inadequate unless

there is a real possibility that the error led the jury to a result it otherwise might

not have reached." State v. Scherzer, 301 N.J. Super. 363, 441 (App. Div. 1997).




                                                                                A-5229-18
                                         22
      We review the denial of a mistrial for an abuse of discretion. State v.

Smith, 224 N.J. 36, 47 (2016). Absent a manifest injustice, we will not disturb

the trial court's decision, particularly where, as here, a curative instruction is an

appropriate remedy, State v. Jackson, 211 N.J. 394, 409-10 (2012), and is "firm,

clear, and accomplished without delay," State v. Vallejo, 198 N.J. 122, 134

(2009). See also Herbert, 457 N.J. Super. at 505-06 (reiterating the principle

that "a swift and firm instruction is better than a delayed one").

      Reviewing the curative instruction issued in this case, we are satisfied it

was sufficient to cure any possible prejudice to defendants. Kless's reference to

the ski masks – although clearly improper – was fleeting and inconsequential.

Indeed, the remark was uttered midway through his lengthy overall testimony,

which spanned about eighty transcript pages and preceded the testimony of four

other trial witnesses. Further, as the trial judge correctly stated, unlike gang

membership, there is nothing "inherently criminal" about ski masks. That is

particularly true on a cold December evening.

      Moreover, the curative instruction issued was swift and pointed. The trial

judge clearly referenced Kless's comment, firmly instructing the jurors to

disregard the improper testimony in their deliberations. As the judge aptly




                                                                               A-5229-18
                                        23
concluded: "We presume the jury followed the court's instructions." State v.

Smith, 212 N.J. 365, 409 (2012).

      Under these circumstances, we conclude the trial judge properly denied

defendants' motion for a mistrial and gave an effective curative instruction

instead. State v. Allah, 170 N.J. 269, 281 (2002) (a mistrial is not appropriate

if there is "an appropriate alternative course of action").

                                         III.

      For the first time on appeal, defendants contend the judge's jury

instruction on the possession of a firearm in a vehicle, N.J.S.A. 2C:39-2, "is

constitutionally infirm" because it lessens the State's burden of proving

defendants' knowingly possessed the .22 caliber pistol beyond a reasonable

doubt. We are unpersuaded.

      The statute provides, in relevant part:

             When a firearm . . . is found in a vehicle, it is presumed
             to be in the possession of the occupant if there is but
             one. If there is more than one occupant in the vehicle,
             it shall be presumed to be in the possession of all. . . .

      To save the statute from unconstitutionality for shifting the burden of

proof to a defendant on an element of the offense, the statutory "presumption"

can be deemed no more than an inference which the jury may be permitted to

draw "if it is more likely than not that the facts proven point to the fact inferred."

                                                                               A-5229-18
                                        24
State v. Humphreys, 54 N.J. 406, 412 (1969) (internal quotation marks omitted).

"A statute which purports to permit an inference of one essential fact from proof

of another can have no probative force independent of the factual context in

which it is applied." Id. at 412-13. When a statute "establishes a presumption

with respect to any fact which is an element of an offense, it has the meaning

accorded to it by the law of evidence." N.J.S.A. 2C:1-13(e); see also N.J.R.E.

303(b) (barring a judge from directing a jury to find a presumed fact against the

accused and permitting the existence of the presumed fact to be submitted to the

jury "upon proof of the basic fact but only if a reasonable juror on the evidence

as a whole, including the evidence of the basic fact, could find the presumed

fact beyond a reasonable doubt").

      Thus, in Humphreys, the Court instructed: "The jury must be carefully

informed that an inference of one fact from another is never binding; the use of

the term 'presumptive evidence' could have been misleading in the present case."

54 N.J. at 415; see also State v. Ingram, 98 N.J. 489, 497 (1985) (reiterating

"[t]he ultimate test of any [presumptive] device's constitutional validity remains

constant: the device must not undermine the factfinder's responsibility at trial,

based on evidence adduced by the State, to find the ultimate facts beyond a

reasonable doubt").


                                                                            A-5229-18
                                       25
      The model jury charge has been tailored to meet the requirements set forth

by the Court in Humphreys. See Model Jury Charges (Criminal), "Possession

of Firearms, Weapons, Destructive Devices, Silencers or Explosives in a Vehicle

(N.J.S.A. 2C:39-2)" (approved Mar. 30, 1993). As defendants acknowledge, the

trial judge's instruction tracked the model jury charge, which the judge issued

as follows:

                     I had previously instructed you concerning your
              consideration of circumstantial evidence presented in
              this case, that is you may infer a fact from other facts
              in the case if you find it more probable than not that the
              inferred fact is true.

                     Now evidence has been presented that a handgun
              . . . was found in a vehicle.

                    If you find that the vehicle had more than one
              occupant, you may infer that the handgun was
              possessed by all of the occupants, again subject to the
              definition of possession, as I previously provided to
              you.

                    You are never required or compel[led] to draw
              any inference. It is your exclusive province to
              determine whether the facts and circumstances shown
              by the evidence, support any inferences and you are
              always free to accept or reject them, if you wish.

      The judge also instructed the jury:

                    Where a defendant is one of the persons found in
              the area where a weapon, such as a handgun is
              discovered, you may not conclude, without more, that

                                                                           A-5229-18
                                         26
            the State has proven beyond a reasonable doubt that he
            had possession of the handgun, unless there are other
            circumstances tending to permit such an inference to be
            drawn.

                  Such evidence can include, but is not limited to
            placement and accessibility of the handgun.
            Defendant's access to and connection with the place
            where the handgun was found. His proximity to the
            place where the handgun was found, and any other
            evidence deemed part of the totality of circumstances.

                  In summary, the State must prove more than
            defendant's mere presence at the time that the handgun
            was found. There must be other circumstances tying
            defendant to these items in order for the State to prove
            constructive possession beyond a reasonable doubt.

      The judge never gave a contrary instruction stating or in any way

suggesting that the jurors were bound to find the inference or to view it

favorably. We are satisfied from the jury instructions as a whole that the jury

was adequately informed that the inference was permissive and that they were

not bound to find it. Our conclusion is bolstered by the failure of both defense

attorneys to object to the charge. See State v. Macon, 57 N.J. 325, 333 (1971).

      Because there was no objection to the charge at trial, we will not reverse

based upon any error in the charge unless the defendant demonstrates plain error,

namely that which is "clearly capable of producing an unjust result." R. 2:10-2.

A jury charge that tracks the language of the governing statute, and which is


                                                                           A-5229-18
                                      27
consistent with the applicable model jury charge, is not plainly erroneous. See

State v. Rodriguez, 365 N.J. Super. 38, 53-54 (App. Div. 2003). We discern no

error, let alone plain error in the trial judge's instruction here.

                                         IV.

       We turn to the remaining challenges to Williams's convictions, raised

solely by him on appeal. In point IV, Williams argues his oral statements to

police protesting the stop should have been redacted from the officers' body

camera footage. Citing our decision in State v. Tung, 460 N.J. Super. 75 (App.

Div. 2019), – decided nearly one year after the trial in this matter – Williams

claims the admission of his objections to the search improperly infringed on his

right to a fair trial.

       The issue was partially raised before the trial judge during argument on

several in limine motions the day before jury selection. Prior to the hearing, the

State sought a ruling that defendants' oral statements to police at the scene were

made voluntarily. During the hearing, the State played the body camera footage

in open court. Thereafter, Williams argued his statements concerning the search

were irrelevant, confusing, and prejudicial. Kelly argued the footage should be

introduced in its entirety, but without audio.




                                                                            A-5229-18
                                         28
      The prosecutor countered that defendants' "demeanor," "actions," and

"responses" "to what they see happening"; and their attempt to convince Lavarin

to respond "expeditiously" to the scene evinced their "consciousness of guilt."

The prosecutor argued defendants "ma[d]e every single attempt to try and stop

that search." The trial judge found the statements were not the product of police

interrogation; were voluntarily made; and satisfied "the low threshold for

relevance under [N.J.R.E.] 401."

      On appeal, Williams claims his "multiple explicit invocations" of his

constitutional rights were improperly introduced through the body camera

footage and commented upon by the prosecutor during her opening and closing

statements. To support his argument, Williams cites the following exchange:

            KLESS: So, what we're going to do right now is our
            canine officer is going to complete sniff car [sic].

            WILLIAMS: You are going to have to get consent from
            the owner because . . .

            LOKERSON: We don't need consent to run the dog
            around the exterior. If he hits on the car, we're going
            to search it.

      Williams also references his discussion with Kless, while the officer was

attempting to place Williams in the patrol car:

            WILLIAMS: What you mean? I'm not giving you
            consent to search.

                                                                           A-5229-18
                                      29
            KLESS: Yeah, but you don't have to give me consent.

            WILLIAMS: Yes, I do.

            KLESS: No, you don't. Do you see (inaudible) and sat
            down then went inside the car. That's the consent.
            That's (inaudible).

            WILLIAMS: That's bullshit. . . .

Kless explained that during this exchange, Williams "was refusing to be placed

in the vehicle because he was adamant on having to watch the rest of the search."

     We afford substantial deference to trial judges when evaluating their

evidentiary determinations. State v. Cole, 229 N.J. 430, 449 (2017). We

therefore review a trial court's evidentiary ruling for abuse of discretion. State

v. Green, 236 N.J. 71, 81 (2018). We will reverse only where the court's ruling

was "so wide of the mark that a manifest denial of justice resulted." State v.

Carter, 91 N.J. 86, 106 (1982); see also State v. J.A.C., 210 N.J. 281, 295 (2012).

     Initially, Williams's reliance on Tung is misplaced. In Tung, a recording

of the defendant's police interrogation was played during his murder trial after

the interrogating officer told the jury he believed defendant was lying in the

video and was guilty of the charged crime. Tung, 460 N.J. Super. at 87-89.

During the statement, the officer also asked whether defendant would consent

to a search of his computer, but the defendant replied: "I think I would speak to

                                                                             A-5229-18
                                       30
my lawyer first about that." Id. at 84. The officer then asked for the defendant's

consent to search his car. Ibid. But the "[d]efendant responded repeatedly that

he wanted to consult his attorney first before agreeing to either search." Ibid.

Undeterred, the officer again asked for consent to search the defendant's

computer, stating: "[I]f you had nothing to hide . . . why wouldn't you let me

look in your computer." Ibid. The officer also commented that the defendant

answered his questions "like a person who's not being truthful." Id. at 85.

     We reversed the defendant's convictions on two grounds. We held it was

plain error to admit the defendant's statements, which repeatedly referenced his

rights to consult with counsel and refuse to consent to a search of his computer

and automobile. Id. at 99. We were persuaded that "the court did not give a

limiting instruction to the jury that it could not consider [the] defendant's refusal

to consent as evidence of guilt." Ibid. We also found the court erred by

admitting the officer's trial testimony, which suggested his experience and

specialized training enabled him to determine that the defendant was lying. Id.

at 103.

     Unlike the police in Tung, the officers in this case were not interrogating

Williams or seeking his consent to search. Instead, when the officers explained

their use of the canine officer, Williams immediately protested the search.


                                                                               A-5229-18
                                        31
Stated another way, Williams's statements were not the product of police

questioning; they were made in response to police action. The State argued

Williams's unsolicited protestations of the search, followed shortly by his flight,

evidenced his knowledge of the presence of the handgun in the Nissan.

     Moreover, the State's closing argument focused not on Williams's

statements but rather on his conduct while the search was occurring, just before

he ran from the scene. The prosecutor summarized that conduct:

                   We . . . know Jamire Williams does not run from
            the marijuana. Because we see it on the body camera.
            We heard it from the testimony of the officers. That
            bag [of marijuana] was put up on top of that car and he
            didn't move. He was patted down and he didn't move.
            When that canine dog [is] in that back seat is when
            [Williams] lost control because he knew what was
            going to be found. . . .

            He runs, they are placing him in the back of the police
            vehicle, and he is still adamant about seeing that search.
            Why? What is the logical reason for that?

               [The canine] found the marijuana.           It's not
            [Williams's] car . . . . What does he care if it's being
            searched? He doesn't know what's underneath the seat.
            Why does he care?         Common sense ladies and
            gentlemen. Circumstantial evidence. Think about it.

      Immediately after making these comments, the prosecutor referenced the

model jury charge on flight, explaining "flight is consciousness of guilt." See

Model Jury Charges (Criminal), "Flight" (rev. May 10, 2010). The prosecutor

                                                                             A-5229-18
                                       32
argued "Williams tried to distance himself from that gun by running." Neither

the prosecutor nor the trial judge told the jury that Williams's statements

protesting the search could be viewed as consciousness of his guilt.

      Nevertheless, to have avoided any reference whatsoever to Williams's

spontaneous invocation of his rights regarding the search – whether or not he

was correct about his rights under the Fourth Amendment – the video footage

should have been played without the audio, as Kelly argued before the trial

judge. Doing so would have permitted the State to advance exactly the same

argument without any reference to Williams's invocation of his rights. 8 Because

the officers' statements were introduced to demonstrate Williams's conduct –

and the State's references to those statements in summation were tied to

Williams's flight from the scene after the canine unit entered the car – we

nonetheless are satisfied any error was harmless under the circumstances

presented here. R. 2:10-2.




8
  Additionally, the opinions expressed by the officers concerning the legality of
the search were not relevant to the jury's consideration of the charges. Although
not requested by the parties, the judge's limiting instruction on defendants' oral
statements, issued before the body camera recordings were played for the jury,
should have included that warning.
                                                                            A-5229-18
                                       33
                                       V.

     In point V, Williams argues he was denied a fair trial because the State

failed to provide transcripts of the oral statements made by him, Kelly, and the

officers that were recorded by the officers' body cameras. We disagree.

     We begin by reviewing the provisions of the discovery rule implicated by

Williams's contentions on appeal. Rule 3:13-3(b)(1)(B) pertains to a defendant's

statements, requiring the State to produce

            records of statements or confessions, signed or
            unsigned, by the defendant or copies thereof, and a
            summary of any admissions or declarations against
            penal interest made by the defendant that are known to
            the prosecution but not recorded. The prosecutor also
            shall provide the defendant with transcripts of all
            electronically recorded statements or confessions by a
            date to be determined by the trial judge, except in no
            event later than 30 days before the trial date set at the
            pretrial conference.

            [(Emphasis added)].

      Rule 3:13-3(b)(1)(G), governs the statements of co-defendants and

witnesses, requiring the state to produce the

            record of statements, signed or unsigned . . . which are
            within the possession, custody or control of the
            prosecutor and any relevant record of prior conviction
            of such persons. The prosecutor also shall provide the
            defendant with transcripts of all electronically recorded
            co-defendant and witness statements by a date to be
            determined by the trial judge, except in no event later

                                                                          A-5229-18
                                      34
             than 30 days before the trial date set at the pretrial
             conference, but only if the prosecutor intends to call
             that co-defendant or witness as a witness at trial.

             [(Emphasis added).]

     The State has a "continuing duty to provide discovery pursuant to this

rule." R. 3:13-3(f). Rule 3:13-3(f) vests in courts the ability to take remedial

action when a party fails to comply with the rule, including a continuance of

trial, barring the statement, or such other appropriate relief. "A court's failure

to take appropriate action to remedy a discovery violation can implicate the

defendant's right to a fair trial." Smith, 224 N.J. at 48. That right to a fair trial

requires a "meaningful opportunity to present a complete defense." Ibid.

     With those rules in view, we turn to defendants' arguments before the trial

judge. Just prior to trial, Kelly filed a motion for relief pursuant to Rule 3:13-

3(b)(1)(G), contending the State failed to provide the transcripts of the body

camera footage and motor vehicle recordings. Citing unpublished decisions,

Kelly noted the State has produced transcripts in other matters. Williams orally

joined the motion during the hearing; he did not cite Rule 3:13-3(b)(1)(B). The

prosecutor countered that the discovery rules did not apply to the verbal

exchanges captured on the body cameras because they were not "formal"




                                                                               A-5229-18
                                        35
statements.   She noted defense counsel never requested transcripts of the

recordings.

     The trial judge denied defendants' motion, finding the State had provided

the recordings "early on as part of its discovery" and "Kelly never moved over

the course of over eighteen months, until literally the eve of trial, to compel a

production of transcripts." 9 The judge noted, Kelly's pretrial memorandum –

executed four months prior to trial – indicates:      "All pretrial discovery is

complete." Noting the absence of published opinions requiring the State to

provide transcripts of body camera videos, the judge concluded the State did not

violate Rule 3:13-3(b)(1)(G).

     "A trial court's resolution of a discovery issue is entitled to subst antial

deference and will not be overturned absent an abuse of discretion." State v.

Stein, 225 N.J. 582, 593 (2016). We therefore "generally defer to a trial court's

resolution of a discovery matter, provided its determination is not so wide of the

mark" or a mistake of law. State in the Interest of A.B., 219 N.J. 542, 554

(2014).




9
  Kelly filed a formal motion; the judge granted Williams's oral application to
join the motion during the hearing.
                                                                            A-5229-18
                                       36
     To date, no published case has addressed whether subsections (d) and (g)

apply to body camera footage. Arguably, the statements captured on the body

camera footage fall within the definition of "electronically recorded" statements

under both subsections of the discovery rule. However, even if the discovery

rules apply to the oral statements at issue, we discern no abuse of discretion in

the judge's decision. Williams was not prejudiced by the State's noncompliance.

The body camera footage was provided well in advance of trial, and portions

were played at the suppression hearing seven months prior to trial. Thus,

Williams was in receipt of the recordings and has not demonstrated how the

purported error prejudiced his "opportunity to present a complete defense."

Smith, 224 N.J. at 48. Notably, Williams never requested a Driver10 hearing or

claimed the recordings were inaudible or incomplete. In the absence of direction

and the lateness of the request, we find no abuse of discretion.

                                       VI.

     Finally, we turn to defendants' excessive sentencing arguments,

recognizing our review is guided by a deferential standard.        See State v.



10
   State v. Driver, 38 N.J. 255 (1962). During a Driver hearing, the trial court
determines the admissibility of a sound recording, considering several factors
including whether any changes, additions, or deletions have been made to the
recording. Id. at 287.
                                                                           A-5229-18
                                      37
Trinidad, 241 N.J. 425, 453 (2020); State v. Fuentes, 217 N.J. 57, 70 (2014).

Appellate courts may not substitute their judgment for that of the sentencing

court, provided that the "aggravating and mitigating factors are identified [and]

supported by competent, credible evidence in the record." State v. Case, 220

N.J. 49, 65 (2014). This court

               must affirm the sentence unless (1) the sentencing
               guidelines were violated; (2) the aggravating and
               mitigating factors found by the sentencing court were
               not based upon competent and credible evidence in the
               record; or (3) "the application of the guidelines to the
               facts of [the] case makes the sentence clearly
               unreasonable so as to shock the judicial conscience."

               [Fuentes, 217 N.J. at 70 (alteration in original) (quoting
               State v. Roth, 95 N.J. 334, 364-65 (1984)).]
                               A. Williams's Sentence

      After granting the State's application for a mandatory extended term under

N.J.S.A. 2C:44-3(d) (second offender with a firearm), the trial judge

appropriately found aggravating factors: three (the risk of reoffending); six (the

extent of the defendant's prior record); and nine (general and specific

deterrence).     See N.J.S.A. 2C:44-1(a)(3), (6), and (9).        Citing defendant's

lengthy juvenile and criminal record, which began at age nine, the judge noted

Williams "was afforded numerous probationary terms as a juvenile and violated

probation on at least six occasions." As an adult, Williams was convicted

                                                                              A-5229-18
                                          38
previously of a Graves Act offense. Noting defendant's present conviction

involved the possession of a "a loaded, cocked handgun," the judge

acknowledged the "very serious problem of gun violence" locally and nationally.

      Referencing   the   presentence    report, the   judge noted     Williams

acknowledged membership in a particular sect of the Bloods street gang, but the

judge declined to find aggravating factor five ("substantial likelihood that the

defendant is involved in organized criminal activity"). See N.J.S.A. 2C:44-

1(a)(5). The judge concluded the aggravating factors preponderated over the

non-existing mitigating factors.

      On appeal, Williams challenges only the trial judge's assessment of

aggravating factor nine, claiming the judge gave undue weight to "general

deterrence."   Having considered defendant's contentions in view of the

applicable law, we conclude they lack sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(2). The judge's findings were appropriately

grounded in the record.

                              B. Kelly's Sentence

      After granting the State's application for a discretionary extended term as

a persistent offender under N.J.S.A. 2C:44-3(a), the trial judge found




                                                                           A-5229-18
                                        39
aggravating factors: three, six,11 and nine. As evidenced by the court's recitation

of Kelly's criminal background – which included three convictions for unlawful

possession of a weapon since 2007 – there was abundant evidence in the record

to support the court's imposition of a sentence within the extended range .

Indeed, eight days after he was released from prison on a weapons offense, Kelly

committed the present gun offense.

     Kelly acknowledges his criminal record makes him eligible for a

discretionary extended term. However, he claims the trial judge: (1) failed to

consider his "offense was as mild and unremarkable as unlawful constructive

possession of a weapon can be"; and (2) only considered a sentence within the

extended-term range. We find no merit in defendant's first argument, R. 2:11-

3(e)(2), but conclude a remand is required under the Court's decision in Pierce.

     As noted by defense counsel during Kelly's sentencing hearing, because

Kelly qualified as a persistent offender pursuant to N.J.S.A. 2C:44 -3(a), his

sentencing exposure was a term of imprisonment between five and twenty years.



11
    The oral pronouncement of sentence clearly reflects that the judge found
aggravating factor six, although Kelly's judgment of conviction does not reflect
that aggravating factor. See State v. Rivers, 252 N.J. Super. 142, 147 n.1 (App.
Div. 1991); State v. Pohlabel, 40 N.J. Super. 416, 423 (App. Div. 1956)
(recognizing the oral pronouncement is "the true source of the sentence" whereas
the creation of the JOC is "merely the work of a clerk").
                                                                             A-5229-18
                                       40
N.J.S.A. 2C:43-6(a)(2); N.J.S.A. 2C:43-7(a)(3). However, the judge recited

Kelly's sentencing exposure thusly: "Because the defendant satisfies N.J.S.A.

2C:44-3(a), he is eligible to be sentenced under N.J.S.A. 2C:43-7(a)(3), to a term

of imprisonment between ten and twenty years, as he was convicted of a second-

degree crime." The judge then imposed a fifteen-year prison sentence under the

Graves Act.

     In Pierce, the Court provided guidance for sentencing defendants pursuant

to the persistent offender statute. Relevant here, if the trial court determines the

defendant is eligible for an extended term as a persistent offender, "the range of

sentences, available for imposition, starts at the minimum of the ordinary-term

range and ends at the maximum of the extended-term range." 188 N.J. at 169.

How a court chooses to sentence within that range "remains in the sound

judgment of the court – subject to reasonableness and the existence of credible

evidence in the record to support the court's [determinations] of aggravating and

mitigating factors." Ibid.

     In the present matter, because we are not satisfied the trial judge considered

a sentence that included the lower end of the ordinary range of a second-degree

crime, the sentence imposed may have been higher than it might otherwise have




                                                                              A-5229-18
                                        41
been. Therefore, we believe Kelly is entitled to resentencing on count one

within the range established by Pierce.

      Affirmed, but remanded only for Kelly's resentencing on count one

consistent with the Court's holding in Pierce. We do not retain jurisdiction.




                                                                           A-5229-18
                                      42